DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Remarks filed 9-29-2022.  Applicant elected group I, claims 1-19.  Claims 20-29 are withdrawn.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 16-19 rejected under 35 U.S.C. 103 as being unpatentable over Stoppel 2020/0100033 in view of Mei 2006/0131163


Regarding claim 16, Stoppel discloses a device, comprising:
 a membrane (Fig 13h bending actuator 10/membrane, para [141]) ; and
 an actuator (Fig 13h, bending actuator 10) disposed on the membrane and configured to actuate the membrane; wherein the device is disposed on a base (Fig 13h base/substrate 23s, para [141]); 
wherein the membrane hangs down and below the flat position when the actuator receives a ground voltage or is floating (Fig 13h, para [141] discloses the idle position of the actuator 10 may be shifted downwards via mechanical bias, therefore, it will hang down without receiving a voltage which is floating or grounding).
Stoppel does not disclose wherein the membrane remains a flat position which is parallel to the base when a constant bias voltage is applied on the actuator; 
Mei teaches wherein the membrane remains a flat position which is parallel to the base when a constant bias voltage is applied on the actuator (Fig 8, para [52], membrane/flexible structure 22 is parallel to the base/support structure 10, and para [71] teaches that the membrane/flexible structure 22 remains in its flat position when V.sub.pixel remain in low; para [47] teaches the electrode 106 is directly under flexible structure 22 and part of the support surface that is in contact with flexible structure 22 in its flat position; para [49] teaches For example, all cells can be reset to their flat position by grounding all lower electrodes while applying the same voltage potential to the upper and middle electrodes. Then the upper electrode can be grounded and charges can be applied to selected lower electrodes to change their cells to their open positions. When flexible structure 22 moves from its flat position to the open position, fluid such as air is drawn into the cell's variable volume through duct 120 defined in support structure 10, as illustratively labeled for cell 82. Similarly, when flexible structure 22 moves from a cell's open position to its flat position fluid is expelled from the cell's variable volume through duct 120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the membrane remains a flat position which is parallel to the base when a constant bias voltage is applied on the actuator in Stoppel’s invention. 
In Fig 8 Mei teaches the cells 82/84/86/88 connected to the flexible structure 22/membrane.  Additional para [49] teaches cells can be reset to their flat positions by grounding all lower electrodes while applying the same voltage potential to the upper and middle electrodes. This will place the flexible structure to the flat position.  Para [4] teaches a variable volume between a flexible structure and a support surface to which it is attached. Therefore, it would be obvious to position the flexible structure as discloses for the purposed to create a variable/selectable.
Regarding claim 17, Stoppel discloses the device of claim 16, wherein the actuator receives a first signal, and the first signal is unipolar with respect to the ground voltage (the first signal/the first control signal, para [10]; any signal has its own ground voltage because the signal needs a return path in order to resist).
Regarding claim 18, Stoppel discloses the device of claim 16, wherein the actuator receives a first signal (para [10] discloses the first bending element may be driven with a first control signal), and the first signal is the constant bias voltage (the first bending element/actuator may be driven with a first control signal, plus a second signal (a second control signal, para [10]); 
wherein a displacement of the membrane with respect to the flat position is corresponding to the second signal with respect to the ground voltage (a displacement by definition is the movement of the membrane relative to a previous/flat position; and any signal has its own ground voltage because the signal needs a return path in order to resist).
Regarding claim 19, Stoppel discloses the device of claim 18, wherein the displacement and the second signal have a linear relationship (para [18] discloses the maximum actuator in linear operation or of the maximum elastic deflection of the first bending actuator in linear operation and para [22] discloses the two bending elements may be driven with different control signals so that , e.g., the inside bending element, or the inside bending elements, is used for higher frequencies, whereas the outside bending elements are driven to vibrate in a lower frequency range).
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,399,228 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of this case encompass the scope of the U.S. Patent No. 11,399,228 B2.  With obvious wording variation (see table below).
Instant Application 17/842810
U.S. Patent No. 11,399,228 B2.  
Claim 1.   A package structure, disposed within a wearable sound device or to be disposed within the wearable sound device, the package structure comprising: a first substrate; and
         a first device, disposed on the first substrate, wherein the first device comprises: 
                    at least one anchor structure; 
                     a film structure anchored by the at least one anchor structure; and
                     an actuator, configured to control the film structure to form a first vent temporarily;
      wherein the film structure partitions a space into a first volume to be connected to an ear canal of a wearable sound device user and a second volume connected to an ambient of the wearable sound device; 
      wherein the ear canal and the ambient are connected via the first vent when the first vent is opened;
        wherein the film structure comprises a first membrane portion and a second membrane portion, the first membrane portion is controlled to have a first displacement, and the second membrane portion is controlled to have a second displacement; 
       wherein the first vent is opened by controlling the first membrane portion and the second membrane portion, such that a difference between the first displacement and the second displacement is larger than a thickness of the film structure.


Claim 1. An acoustic transducer, disposed within a wearable sound device or to be disposed within the wearable sound device, configured to perform an acoustic transformation, 
         the acoustic transducer comprising: at least one anchor structure; 
          a film structure disposed within a first layer and anchored by the at least one anchor structure disposed within a second layer, 
     wherein the film structure comprises a membrane, and a slit is formed within the membrane; and 
     an actuator disposed on the film structure, the actuator configured to actuate the film structure to form a vent temporarily; 
     wherein the film structure partitions a space into a first volume to be connected to an ear canal of a wearable sound device user and a second volume to be connected to an ambient of the wearable sound device;
      wherein the ear canal and the ambient are to be connected via the vent temporarily opened when the film structure is actuated; 
      wherein the slit divides the membrane into a first membrane portion and a second membrane portion, the first membrane portion is actuated to have a first displacement, and the second membrane portion is actuated to have a second displacement; wherein over a segment of the slit, a difference between the first displacement of the first membrane portion and the second displacement of the second membrane portion is larger than a thickness of the membrane, and the vent is formed over the segment of the slit.



7.	Claims 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,323,797 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of this case encompass the scope of the U.S. Patent No. 11,323,797 B2.   With obvious wording variation (see table below).

Instant Application 17/842810
U.S. Patent No. 11,323,797 B2.   
Claim 8.  A device, disposed within a wearable sound device or to be disposed
within the wearable sound device, the device comprising:
                  a first anchor structure and a second anchor structure;
                  a first membrane portion comprising an end anchored by the first anchor
structure;
                   a second membrane portion comprising an end anchored by the second anchor
structure;
                    a first actuating portion disposed on the first membrane portion; and
                    a second actuating portion disposed on the second membrane portion;
wherein a vent is opened when the first actuating portion receives a first voltage
              so that the first membrane portion moves toward a first direction and the second actuating portion receives a second voltage so that the second
membrane portion moves toward a second direction opposite to the first direction.


Claim 1.  An acoustic transducer, disposed within a wearable sound device or to be disposed within the wearable sound device, the acoustic transducer comprising: 
                 a first anchor structure and a second anchor structure; 
                  a first flap comprising: a first end anchored by the first anchor structure; and a second end configured to perform a first up-and-down movement to form a vent temporarily; and 
                   a second flap comprising: a third end anchored by the second anchor structure; and
        a fourth end opposite to the second end of the first flap and configured to perform a second up-and-down movement to form the vent;
         wherein the first flap partitions a space into a first volume to be connected to an ear canal and a second volume to be connected to an ambient of the wearable sound device;
            wherein the ear canal and the ambient are connected via the vent temporarily opened;              
             wherein the first flap is actuated according to a first signal to move toward a first direction, and 
 the second flap is actuated according to a second signal to move toward a second direction opposite to the first direction, such that the vent is formed.



8.	Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,399,228 B2.  And 
Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,323,797 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this case is the broader version of U.S. Patent No. 11,399,228 B2.  And U.S. Patent No. 11,323,797 B2.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653